ORDER
The Disciplinary Review Board on October 28,1998, having filed with the Court its decision concluding that GEORGE J. MAN-DLE, JR., of LINDEN, who was admitted to the bar of this State in 1970, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), and RPC 1.4(a) (failure to communicate);
And the Disciplinary Review Board having further concluded that respondent should be required to refund to the Byko Estate a retainer in the amount of $500 and be required to practice law under supervision for a period of one year, consecutive to the two-year period of supervision imposed by this Court’s Order dated October 16,1996;
And good cause appearing;
It is ORDERED that GEORGE J. MANDLE, JR., is hereby reprimanded; and it is further
*69ORDERED that within forty-five days of the filed date of this Order respondent shall refund to the Byko Estate the retainer in the amount of $500; and it is further
ORDERED that respondent shall continue to practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year, consecutive to the two-year period of supervision imposed by this Court’s Order dated October 16, 1996, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.